

Exhibit 10.1
INTREPID POTASH, INC.
EQUITY INCENTIVE PLAN

PERFORMANCE UNIT AGREEMENT (CAGR)
Intrepid Potash, Inc., a Delaware corporation (“Intrepid”), has granted you an
award of performance units (the “Performance Units”) under the Intrepid Potash,
Inc. Equity Incentive Plan (the “Plan”), subject to the terms and conditions of
the Plan and this Performance Unit Agreement (this “Agreement”). A Performance
Unit is a bookkeeping entry that initially represents the right to receive one
share of Intrepid’s Common Stock on a date determined in accordance with this
Agreement, subject to the risk of cancellation and forfeiture.
I. GRANT NOTICE
Grantee:
 
Number of Performance Units Granted:
 
Grant Date:
 
Performance Periods:
 
Performance Measures and Targets:
See Exhibit A
Vesting Schedule:
 

II. TERMS AND CONDITIONS
1.    Defined Terms; Conflicts. Except as defined in this Agreement, capitalized
terms in this Agreement have the meanings assigned to them in the Plan. In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan will govern.
2.    Vesting; Payout of Performance Units. Except as provided otherwise in this
Agreement, the Performance Units will vest in accordance with the Vesting
Schedule set forth above and will be settled on the Vesting Date in shares of
Intrepid’s Common Stock as described in this Section. On a date that is as soon
as practicable after the end of each Performance Period (each, a “Certification
Date”), the Committee will certify the number of shares of Intrepid’s Common
Stock, if any, to be issued to you on the Vesting Date in settlement of the
Performance Units relating to that Performance Period in accordance with the
performance measures and targets set forth on Exhibit A and the other terms and
conditions of this Agreement (the “Earned Shares”). On the Vesting Date (or as
soon as practicable thereafter, in any event no later than the date that is two
and one-half months from the end of the calendar year that includes the Vesting
Date), Intrepid will issue to you in full settlement of the vested Performance
Units the applicable Earned Shares, if any. If on a Certification Date the
Committee certifies that the number of Earned Shares is zero for the applicable
Performance Period, the unvested Performance Units relating to that Performance
Period will immediately be forfeited and cancelled on the Certification Date.

INTREPID POTASH, INC. PERFORMANCE UNIT AGREEMENT (CAGR)
1

--------------------------------------------------------------------------------



3.    Dividend Equivalents. With respect to each outstanding Performance Unit,
Intrepid will credit to a bookkeeping account an amount equal to any regular
cash dividends declared and paid during the Performance Period on one share of
Intrepid’s Common Stock. The amounts credited to this account, if any, will be
payable to you as soon as practicable after the Vesting Date based on the ratio
of Earned Shares to Performance Units; provided that the maximum amount payable
in respect of these dividend equivalents will be the amount credited to your
bookkeeping account. If your Performance Units are forfeited in accordance with
this Agreement, the related dividend equivalents will be forfeited at the same
time. You are not entitled to receive any special or extraordinary cash
dividends or distributions made during the Performance Period unless the
Committee expressly authorizes the receipt of those dividends or distributions.
4.    Termination of Service; Forfeiture.
(a)    General. Except as provided otherwise in this Agreement or the Plan, upon
the termination of your Service prior to the Vesting Date for any reason other
than your death or Disability, all of your unvested Performance Units will
immediately be forfeited and cancelled.
(b)    Death or Disability. If your Service terminates prior to the Vesting Date
on account of your death or Disability, all of your Performance Units will vest
in full as of the date of your termination of Service and Intrepid will issue to
you in full settlement of your vested Performance Units the number of shares of
Intrepid’s Common Stock, if any, calculated in accordance with this Subsection
4(b).
(i)    If your termination of Service occurs before the Certification Date for
one or more Performance Periods, the number of shares of Intrepid’s Common
Stock, if any, to be issued to you in settlement of the vested Performance Units
relating to that Performance Period will be calculated in accordance with the
performance measures and targets set forth on Exhibit A, except that the last
day of the Performance Period will be deemed to be the date of your termination
of Service.
(ii)    If your termination of Service occurs on or after the Certification Date
for one or more Performance Periods, the number of shares of Intrepid’s Common
Stock, if any, to be issued to you in settlement of the vested Performance Units
relating to that Performance Period will equal the Earned Shares, if any, for
that Performance Period.
(iii)    Within 30 days after the date of your termination of Service (or as
soon as practicable thereafter, in any event no later than the date that is two
and one-half months from the end of the calendar year that includes the date of
your termination of Service), Intrepid will issue to you (or your estate or
heirs) the Earned Shares in full settlement of your Performance Units for all
Performance Periods. Any Performance Units not earned in accordance with this
Subsection 4(b) will immediately be forfeited and cancelled.
5.    Leave of Absence. For purposes of this Agreement, your Service does not
terminate when you go on a bona fide employee leave of absence that is approved
in writing by Intrepid or an Affiliate if the terms of your leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. However, your Service will be treated as terminating 90 days
after you went on the approved leave, unless your right to return to active work
is guaranteed by law or by a contract. Your Service terminates in any event when
your approved leave ends unless you immediately return to active Service. The
Committee determines, in its sole discretion, which leaves of absence count for
this purpose, and when Service terminates for all purposes under the Plan.

INTREPID POTASH, INC. PERFORMANCE UNIT AGREEMENT (CAGR)
2

--------------------------------------------------------------------------------



6.    Change of Control. In the event of a Change of Control (including a Change
in Control, as defined in the Change-in-Control Severance Agreement, dated May
19, 2010, between you and Intrepid) prior to the Vesting Date, all of your
Performance Units will vest in full immediately prior to the occurrence of the
Change of Control and Intrepid will issue to you in full settlement of your
vested Performance Units the number of shares of Intrepid’s Common Stock, if
any, calculated in accordance with this Section.
(a)    If the Change of Control occurs before the Certification Date for one or
more Performance Periods, the number of shares of Intrepid’s Common Stock, if
any, to be issued to you in settlement of the vested Performance Units relating
to that Performance Period will be calculated in accordance with the performance
measures and targets set forth on Exhibit A, except that the last day of the
Performance Period will be deemed to be the date of the Change of Control.
(b)    If the Change of Control occurs on or after the Certification Date for
one or more Performance Periods, the number of shares of Intrepid’s Common
Stock, if any, to be issued to you in settlement of the vested Performance Units
relating to that Performance Period will equal the Earned Shares, if any, for
that Performance Period.
(c)    Notwithstanding the foregoing, Intrepid may, in its sole discretion,
provide a cash payment or a combination of cash and shares of Intrepid’s Common
Stock to you in exchange for the cancellation of your outstanding Performance
Units.
7.    No Stockholder Rights. This grant of Performance Units does not entitle
you to any rights as a stockholder of Intrepid unless and until the shares of
Stock underlying the Performance Units have been issued to you. Except as
provided in Section 3, no cash or other dividends will be paid on the
Performance Units. The effect of any changes in capitalization will be
determined in accordance with the Plan.
8.    Tax Withholding. Intrepid has the right to deduct from any payments
otherwise due to you any federal, state, or local taxes, domestic or foreign, of
any kind required by law upon the issuance, vesting, or payment of any
Performance Units or shares of Stock. At the time of issuance, vesting, or
payment, you will pay to Intrepid the amount that Intrepid determines is
necessary to satisfy the Minimum Statutory Withholding obligation. You may elect
to pay this amount, in whole or in part, (a) in cash, (b) by causing Intrepid to
withhold shares of Stock otherwise issuable to you, or (c) by delivering to
Intrepid unrestricted shares of Stock you already own. Your election will be
irrevocable and must be made in advance and in accordance with Intrepid’s
Insider Trading Policy and Stock Ownership Guidelines, and any other applicable
policies or procedures. If you do not make a proper election in accordance with
this Section, Intrepid will automatically withhold shares of Stock otherwise
issuable to you to satisfy the Minimum Statutory Withholding obligation.
The number of shares of Stock delivered or withheld under this Section will be
determined by Intrepid and will not exceed the number of shares of Stock with an
aggregate Fair Market Value that exceeds the Minimum Statutory Withholding
obligation. The Fair Market Value of the shares delivered or withheld will be
determined by Intrepid as of the date that the amount of tax to be withheld is
to be determined.
9.    Committee Discretion. The Committee has complete and full discretionary
authority to make all decisions and determinations under this Agreement, and all
decisions and determinations by the

INTREPID POTASH, INC. PERFORMANCE UNIT AGREEMENT (CAGR)
3

--------------------------------------------------------------------------------



Committee will be final and binding upon all persons, including, but not limited
to, you and your personal representatives, heirs and assigns.
10.    Not Transferable. The Performance Units may not be sold, assigned,
hypothecated, pledged, or otherwise transferred or encumbered in any manner
except (a) by will or the laws of descent and distribution or (b) as otherwise
permitted pursuant to the Plan.
11.    Investment Representations. The Committee may require you (or your estate
or heirs) to represent and warrant in writing that the shares of Stock are being
acquired for investment and without any present intention to sell or distribute
the shares and to make any other representations that Intrepid or its counsel
deems necessary or appropriate.
12.    No Right to Continued Service. Neither the grant of Performance Units nor
this Agreement gives you the right to continue Service with Intrepid or its
Affiliates in any capacity. Intrepid and its Affiliates reserve the right to
terminate your Service at any time and for any reason not prohibited by law or
any employment agreement between you and Intrepid.
13.    Covenants. You expressly covenant and agree (a) not to divulge to others
or use for your own benefit any confidential information relating to the
business and operations of Intrepid or any of its Affiliates obtained during
your Service and (b) during and for 12 months after your Service ends, not to
solicit or otherwise induce, directly or indirectly, any current employee of
Intrepid or its Affiliates to leave employment in order to work for any other
person or entity, without prior approval by the Committee.
14.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations between the parties.
15.    Governing Law. The validity and construction of this Agreement and the
Plan will be construed in accordance with and governed by the laws of the State
of Delaware other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan and this
Agreement to the substantive laws of any other jurisdiction.
16.    Binding Effect. This Agreement will be binding upon and inure to the
benefit of Intrepid and you and Intrepid’s and your respective heirs, executors,
administrators, legal representatives, successors, and assigns.
17.    Consent to Electronic Communications. You agree that Intrepid may provide
you with any communications associated with this Award in electronic format.
Your consent to receive electronic communications includes, but is not limited
to, all legal and regulatory disclosures and communications associated with this
Award or notices or disclosures about a change in the terms and conditions of
this Award.
18.    Tax Treatment; Section 409A. You may incur tax liability as a result of
the issuance, vesting, or settlement of the Performance Units, or amounts
payable or paid under this Agreement or the disposition of any resulting shares
of Stock. You should consult your own tax adviser for tax advice.
Performance Units are generally intended to be exempt from Section 409A of the
Code (“Section 409A”) as a short-term deferral and, accordingly, the terms of
this Agreement will be construed to preserve such exemption. However, under
certain circumstances, payments or benefits upon settlement

INTREPID POTASH, INC. PERFORMANCE UNIT AGREEMENT (CAGR)
4

--------------------------------------------------------------------------------



of Performance Units may be subject to Section 409A. To the extent that Grantee
and this Agreement are subject to Section 409A, this Agreement will be
interpreted and administered in accordance with the intent that Grantee not be
subject to tax under Section 409A. In the event that Grantee is determined to be
a “specified employee” within the meaning of Section 409A, any payments on
account of termination of Service will be accumulated and paid without interest
on the first business day following the date that is six months after the date
of Grantee’s termination of Service to the extent required to avoid any adverse
tax consequences under Section 409A. For purposes of this Agreement, “separation
from service” and “disability” will have the meanings as defined under Section
409A and references to termination of Service will mean a “separation from
service” to the extent required for compliance with Section 409A. Each amount to
be paid under this Agreement will be construed as a separate identified payment
for purposes of Section 409A.
The Committee, in its sole discretion and without Grantee’s consent, may amend
or modify this Agreement in any manner and delay payment of any amounts payable
to satisfy the requirements of Section 409A. Notwithstanding any provision of
this Agreement or the Plan to the contrary, in no event will Intrepid or any of
its Affiliates be liable to Grantee or any other person on account of an Award’s
failure to (a) qualify for favorable U.S. tax treatment or (b) avoid adverse tax
treatment under U.S. law, including, without limitation, Section 409A.
19.    Recoupment of Award. This Award is subject to the provisions of the Plan
pertaining to recoupment of Awards.
20.    Modification of Agreement. This Agreement may be modified or amended only
by the written consent of Intrepid and you, except to the extent permitted by
Section 18 (regarding Section 409A) or the Plan.
Attachments:
Exhibit A – Performance Measures and Targets
Equity Incentive Plan
Equity Incentive Plan Prospectus



INTREPID POTASH, INC. PERFORMANCE UNIT AGREEMENT (CAGR)
5

--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE MEASURES AND TARGETS (CAGR)
The number of shares of Intrepid’s Common Stock, if any, that will be issued to
you in settlement of vesting Performance Units in accordance with, and subject
to the terms and conditions of, the Agreement will be determined using the
parameters described below.


Definitions


For purposes of this Agreement, the following definitions apply:


CAGR means Intrepid’s compound annual growth rate calculated as follows:


[exhibit101formofperfo_image1.gif]


Ending Value is the average closing market price of one share of Intrepid’s
Common Stock on the 20 trading days ending on the last day of the Performance
Period (as adjusted for all dividends paid during the Performance Period
assuming that they are reinvested on the applicable payment dates).


Beginning Value is the closing market price of one share of Intrepid’s Common
Stock on the first day of the Performance Period.


# of years means the number of years in the Performance Period.


Calculations


The number of shares of Intrepid’s Common Stock to be issued with respect to
Performance Units relating to each Performance Period will be interpolated based
on the following table:


If CAGR for the Performance Period Is:
 
Then the Number of Shares of Intrepid’s Common Stock To Be Issued Will Equal the
Following Percentage Multiplied by the Number of Performance Units Relating to
the Performance Period:
 
 
 
20% or Higher


(maximum)
200
%
10
%
(target)
100
%
5
%
(threshold)
50
%
Lower than 5%


 
0





All share calculations will be rounded down to the nearest whole share.




